Exhibit 10.2

OLD DOMINION ELECTRIC COOPERATIVE

SECOND AMENDED AND RESTATED WHOLESALE POWER CONTRACT

THIS SECOND AMENDED AND RESTATED WHOLESALE POWER CONTRACT (the “Contract”) is
made as of this FIRST day of JANUARY, 2009, between OLD DOMINION ELECTRIC
COOPERATIVE (hereinafter called the “Seller”), a utility aggregation cooperative
organized and existing under the laws of the Commonwealth of Virginia, and A & N
ELECTRIC COOPERATIVE (hereinafter called the “Member”), a utility consumer
services cooperative organized and existing under the laws of the Commonwealth
of Virginia (hereinafter either individually a “Party,” or collectively the
“Parties”).

RECITALS:

A. The Seller has executed contracts to acquire ownership of certain electric
generating facilities and to construct electric generating facilities, or a
transmission system, or both, and may purchase or otherwise obtain electric
power and energy for the purpose, among others, of supplying electric power and
energy to certain electric cooperatives (the “Cooperatives”) which are or may
become members of the Seller.

B. The Seller has heretofore entered into Amended and Restated Wholesale Power
Contracts, dated on or about April 24, 1992, for the sale of electric power and
energy with Cooperatives which are members of the Seller (such contracts as they
may have been amended and supplemented to the date hereof are hereinafter
referred to as the “Original Wholesale Power Contracts”).

C. In reliance upon the commitments of the Seller set forth herein, the Member
is entering into this Contract and the Member acknowledges by entering into this
Contract that the Seller (i) has obtained and will obtain financing, (ii) has
invested and will in the future invest in plant and facilities, (iii) has
developed and will continue to develop an organizational structure, management
team, and staff, (iv) has engaged in and will continue to engage in planning,
and (v) has made and will continue to make commitments relating to long-term
power supply arrangements, all on the basis of the cash flow produced by this
Contract and similar contracts between the Seller and its other members.

D. The Member may in the future desire more flexibility in meeting its needs for
electric supply service.

E. The Seller and the Member desire to reaffirm the terms and provisions of the
Original Wholesale Power Contract (except as amended hereby) and to amend and
restate the Original Wholesale Power Contract as provided herein. The Seller
intends to enter into similar contracts with all Cooperatives which are members
of the Seller and may enter into similar contracts with Cooperatives who become
members of the Seller in the future (the Original Wholesale Power Contracts as
so amended and restated together with such additional contracts may be
collectively referred to herein as the “Wholesale Power Contracts”).



--------------------------------------------------------------------------------

F. The Member has determined that its interest and the interest of its own
members will be best served by entering into this Contract with the Seller in
lieu of taking the risks, generally, of developing or purchasing electricity
from other sources.

G. The Member desires to purchase electric capacity, energy, transmission
service, and ancillary services (the “Requirements Service”) from the Seller,
and the Seller desires to sell such Requirements Service to the Member, on the
terms and conditions set forth in this Contract, as follows:

WITNESSETH:

NOW THEREFORE, in consideration of the mutual undertakings herein contained, the
Parties agree that the Original Wholesale Power Contract between them be, and
hereby is, amended and restated to read in its entirety as follows:

1. PURCHASE AND SALE OBLIGATIONS.

(a) All-Requirements Obligations. Except as otherwise provided in Section 1, the
Seller shall sell and deliver to the Member and the Member shall purchase and
receive from the Seller all Requirements Service, which the Member shall require
for the operation of the Member’s system to the extent that the Seller shall
have the Requirements Service available. The Member may continue to utilize the
electricity produced by its owned generating facilities set forth on Schedule 1
hereto, and such facilities shall not constitute use of the Limited Right to
Alternate Supply as described in subsection 1(c) herein.

(b) SEPA. The Member shall have the right to purchase electric supply service
from the Southeastern Power Administration (“SEPA”) or its successor unless the
Seller shall qualify as a customer of and contract for electric service from
SEPA or its successor.

(c) Limited Right to Alternate Supply. The Member shall have the right to
receive up to the greater of five percent (5%) or five (5) megawatts of its
demand requirements and associated energy from (i) generating facilities owned
or leased by the Member (excepting those facilities set forth on Schedule 1
hereto, which are subject to the exception in Section 1(a) of this Contract) or
(ii) purchases from any third-party, subject to delivery of one hundred and
eighty (180) days’ prior written notice thereof to the Seller or such shorter
notice period as the Parties mutually may agree (the “Alternate Supply”). For
purposes of determining the Member’s Alternate Supply, such amount shall be
calculated by reference to the greatest amount of the Member’s measured demand
during any prior calendar year (the Member’s non-coincident peak), excluding
amounts purchased by the Member as described in subsection 1(b). In receiving
any such Alternate Supply, the Member shall comply with such policies and
procedures as the Seller may reasonably establish for the scheduling and receipt
of such Alternate Supply. If the Member fails to comply with any such policies
and procedures, the Seller may bill the Member as though such Alternate Supply
was provided by Seller under this Contract. In no event shall Seller be
responsible for any costs or expense incurred by the Member with respect to such
Alternate

 

- 2 –



--------------------------------------------------------------------------------

Supply. The Member shall provide the Seller not less than one hundred and eighty
(180) days’ prior written notice of the termination, expiration, or cessation of
any portion of the Alternate Supply pursuant to this subsection 1(c). Seller
shall have no obligation to sell and deliver Requirements Service to the Member
in replacement for or substitution of any portion of the Alternate Supply
pursuant to this subsection 1(c) until the date one hundred and eighty
(180) days after the date the Seller receives unconditional and irrevocable
written notice from the Member of the termination, expiration, or cessation of
such Alternate Supply.

(d) Alternate Purchase Subject to Approval of the Seller’s Board of Directors.
In the event an opportunity is presented to Member to purchase any component of
the Requirements Service from another supplier in excess of that permitted under
subsection 1(c), Member shall offer that opportunity to the Seller (the
“Alternate Purchase”). If the Seller determines not to avail itself of such
Alternate Purchase or is unable to agree on an acceptable contract for such
Alternate Purchase, then Member shall be permitted to purchase that component of
the Requirements Service for its own use so long as (i) the Seller has
contractual or market purchases that it can eliminate in an amount at least
equal to the amount of such Alternate Purchase and (ii) the Seller’s Board of
Directors determines that it will not materially adversely affect the Seller or
its other members if Member effects such Alternate Purchase (taking into account
financial, power supply, reliability and credit-related costs and risks). Any
determination by the Seller’s Board of Directors may be based on conditions to
be fulfilled or satisfied prior to the execution of any contract for purchase of
such Alternate Purchase. Such conditions may include whether and on what terms
and conditions the Seller shall have any obligation to sell or deliver
Requirement Service (or any component thereof) in the future as replacement for
or substitution of such Alternate Purchase entered into pursuant to this
subsection 1(d) following the termination, expiration, or cessation of such
Alternate Purchase. If the Alternate Purchase represents a significant portion
of the Member’s electric service requirements for a term in excess of three
(3) years, and if the Seller’s Board of Directors deems it appropriate, such
conditions may include a change in the membership classification of the Member.
Prior to considering a request of the Member to receive any component of the
Requirements Service from another supplier, the Member shall provide the Seller,
at the Member’s sole cost and expense, such information, documents, studies,
analyses, or reports as the Seller reasonably may request in connection with an
evaluation of the Member’s request hereunder. In receiving such Alternate
Purchase, the Member shall comply with such policies and procedures as the
Seller may reasonably establish for the scheduling and receipt of such Alternate
Purchase. If the Member fails to comply with any such policies and procedures,
the Seller may bill the Member as though such Alternate Purchase was provided by
the Seller under this Contract. In no event shall the Seller be responsible for
any costs or expenses incurred by the Member with respect to such Alternate
Purchase.

(e) Requirements Service Outside Current Certificated Service Territories. From
time to time, the Board of Directors shall establish and maintain policies and
procedures with respect to providing Requirements Service for delivery by
Cooperatives to persons or entities which are not located within the
certificated service territory of the Cooperatives as of the date of this
Contract or any subsequent date specified in such policies or procedures
(“Existing Service Territories”). Such policies and procedures may include,
inter alia, that the Seller will not be obligated under this Contract to supply
any component of the Requirements Service with respect to a cooperative’s
service outside the Existing Service Territories or that the rates and charges

 

- 3 –



--------------------------------------------------------------------------------

applicable to the provision of such Requirements Service for loads outside the
Existing Service Territories will be different than those which otherwise would
be applicable under this Contract. The Member shall deliver not less than one
hundred and eighty (180) days’ prior written notice to the Seller, unless the
Parties agree to a shorter notice period, setting forth (i) its intention to
serve such customers, (ii) the date it proposes to commence providing
Requirements Service to such customers, (iii) a description of such customers
and their requirements, and (iv) a description of any definitive agreement
entered into by the Member with respect to such service (a copy of such
definitive agreement shall be attached to such notice), including any material
conditions to the Member’s obligations to commence service to such customers.
The Member shall provide the Seller with any information the Seller reasonably
requests following delivery of such notice. The Member shall comply with all
such policies and procedures in effect at the time of the delivery of such
notice in connection with the commencement of service to such customers. Any
change in such policies and procedures adopted by the Seller following the
delivery of such notice shall not be effective with respect to service to the
customers identified in such notice without the consent of the Member unless the
Member shall have failed to enter into a written letter of intent or agreement
with the current supplier to such customers by the first anniversary of the date
of such notice providing for the Member to commence service to such customers.
If the policies in effect at the time of the delivery of such notice provide
that service to the new customers shall be on terms and conditions different
than the service to the Member’s other customers, the Member may at its election
serve such customers located outside the Existing Service Territories other than
pursuant to this Contract. In such case, a Member’s receipt of service other
than pursuant to this Contract shall not be considered for purposes of
calculating the Member’s Alternate Supply under subsection 1(c).

2. ELECTRIC CHARACTERISTICS AND POINTS OF DELIVERY. Electricity delivered as
part of the Requirements Service, to be furnished hereunder shall be alternating
current, sixty (60) hertz.

As used in this Contract, “Points of Delivery,” shall be those points where the
system of the Member is connected to the transmission or distribution system
that the Seller has ownership of, or right to deliver the Requirements Service
through.

The Member shall keep the Seller advised concerning anticipated loads at
established Points of Delivery and the need for additional Points of Delivery by
furnishing to the Seller each year, on a date to be established by the Seller
from time to time and communicated to the Member at least sixty (60) days in
advance of any changed date, a revised Exhibit A substantially in the form
attached to and made a part of this Contract.

The initial Point or Points of Delivery and their initial delivery voltages
shall be as set forth in Exhibit B attached to and made a part of this Contract.
Other Points of Delivery and their initial delivery voltages may be established
by mutual agreement of the Member and the Seller, and Exhibit B shall be revised
accordingly.

3. DELIVERY FACILITIES. Bulk power supply planning shall be the responsibility
of the Seller. The Seller shall be responsible for the facilities to deliver the
Requirements Service to the Point(s) of Delivery. The Member shall be
responsible for the

 

- 4 –



--------------------------------------------------------------------------------

facilities to take and use the Requirements Service from the Points of Delivery.
The Parties shall provide and maintain, or cause to be provided and maintained,
switching and protective equipment which may be reasonably necessary to protect
the system of the other Party.

Meters and metering equipment shall be, or caused to be, furnished, maintained
and read by the Seller. Special equipment furnished at the request of the Member
shall be at Member’s expense and shall be listed on Exhibit C.

4. RATE.

(a) The Member shall pay the Seller for the Requirements Service furnished
hereunder at rates and charges determined pursuant to the formula set forth in
Exhibit D attached hereto and made a part of this Contract, and on the terms and
conditions set forth in Exhibit D. Exhibit D contains a formula pursuant to
which rates and charges are to be set from time to time.

(b) The formula initially set forth in Exhibit D is intended to meet all costs
and expenses paid or incurred or to be paid or incurred by the Seller (including
amortization, depreciation or other charges recorded on the Seller’s books)
resulting from the ownership, lease, operation, maintenance, termination,
retirement from service and decommissioning of, and repairs, renewals,
replacements, additions, improvements, betterments and modifications to, the
generating plants, transmission system and related facilities of the Seller or
otherwise relating to the acquisition and sale of power and energy,
transmission, load management, conservation or related services, including all
components of the Requirements Service, hereunder and performance by the Seller
of its obligations under the Wholesale Power Contracts with the Cooperatives
including, without limitation, the following items of cost:

 

  (i) payments of principal of and premium, if any, and interest on all debt
issued by the Seller; provided, however, that rates shall not include any
principal of or premium, if any, or interest on any debt due solely by virtue of
the acceleration of the maturity of such debt;

 

  (ii) amounts which the Seller may be required to pay for the prevention or
correction of any loss or damage to its generating plants, transmission system
or related facilities or for renewals, replacements, repairs, additions,
improvements, betterments, and modifications which are necessary to keep any
such facilities whether owned by the Seller or available to the Seller under any
contract, in good operating condition or to prevent a loss of revenues
therefrom;

 

  (iii) costs of operating and maintaining the Seller’s generating plants,
transmission system or related facilities and of producing and delivering power
and energy therefrom (including, without limitation, fuel costs, fuel
transportation costs, costs of backup power, administrative and general
expenses, regulatory costs, insurance premiums, and taxes or payments in lieu
thereof, and any components of the Requirements Service);

 

- 5 –



--------------------------------------------------------------------------------

  (iv) the cost of any components of the Requirements Service purchased for
resale by the Seller under the Wholesale Power Contracts including the costs of
transmission, scheduling, dispatching and controlling services for delivery of
the Requirements Service under the Wholesale Power Contracts;

 

  (v) all costs incurred or associated with the salvage, discontinuance,
decommissioning and disposition or sale of properties;

 

  (vi) all costs, settlements and expenses relating to claims asserted against
the Seller;

 

  (vii) all rentals and other payments required to be paid by the Seller as
lessee under any lease of real or personal property or under any contract or
agreement relating to any such lease;

 

  (viii) any additional cost or expense not specified in the other items of this
subsection 4(b) imposed or permitted by any regulatory agency or which is paid
or incurred by the Seller relating to its generating plants, transmission
system, or related facilities or relating to the provision of services to the
Cooperatives which is not otherwise included in any of the costs specified
herein;

 

  (ix) amounts required to be paid by the Seller under any contract to which it
is a party not covered under any other clause of this subsection 4(b) including,
without limitation, amounts payable with respect to interest rate swaps, futures
contracts, option contracts and hedging contracts;

 

  (x) reserves the Seller shall determine to be necessary for the payment of
those items of costs and expenses referred to in this subsection 4(b) to the
extent not already included in any other clause of this subsection 4(b);

 

  (xi) additional amounts which must be realized by the Seller in order to meet
the requirement of any rate covenant with respect to coverage of principal of
and interest on its debt contained in any indenture or contract with holders or
insurers of its debt or which the Board of Directors deems advisable in the
marketing of its debt;

 

  (xii) any amounts required to be paid to any taxing authority (including any
income taxes payable if the Seller should become subject to income tax); and

 

- 6 –



--------------------------------------------------------------------------------

  (xiii) any amounts which the Board of Directors deems advisable to increase
the equity or interest coverage of the Seller.

At least every three (3) years the Seller’s Board of Directors shall review the
rate formula set forth in Exhibit D to determine if it reflects and recovers all
such costs and expenses and if it represents the best way to allocate such costs
and expenses. In making such review, the Board of Directors shall consider if
the formula results in the proper price signals to the Cooperatives. If the
Board of Directors determines that the formula no longer reflects and recovers,
or does not allocate appropriately, such costs and expenses, the Board of
Directors shall, within a reasonable timeframe, subject to any necessary
regulatory approvals, adopt a new formula to reflect appropriately and recover
all such costs and expenses.

(c) The formula from time to time set forth in Exhibit D and the rates and
charges established thereby shall at all times be sufficient to enable the
Seller to comply with all mortgage, indenture, regulatory, and governmental
requirements as they may exist from time to time.

(d) The Seller shall cause a notice in writing to be given to the Member and all
other members of the Seller which shall set out all the proposed revisions of
the formula with the effective date of the revised formula which shall not be
less than thirty (30) and no more than ninety (90) days after the date of the
notice and shall set forth the basis upon which the formula is proposed to be
adjusted and established. The Member agrees that the formula from time to time
established by the Board of Directors of the Seller shall be deemed to be
substituted for the formula set forth in Exhibit D and agrees to pay for the
Requirements Service furnished by the Seller to it after the effective date of
any such revision at rates and charges set pursuant to the revised formula.

(e) The Member acknowledges and agrees that the Seller may provide Requirements
Service to the Member under this Contract, including Exhibit D, pursuant to any
authority granted to the Seller under applicable law, including by any
governmental authority with jurisdiction thereover, including, without
limitation, pursuant to (i) a cost-of-service tariff including one or more
formulary rates filed by the Seller and accepted by the Federal Energy
Regulatory Commission (“FERC”), or (ii) a market-based rate tariff filed by the
Seller and accepted by FERC.

5. METER READINGS AND PAYMENT OF BILLS. Attached to and made a part of this
Contract is Exhibit D, which establishes the rates to be charged and defines the
following:

(a) The intervals at which the Seller shall read, or cause to be read, the
electric meters;

(b) The date on which, and the office to which, all accounts shall be paid for
Requirements Service furnished by the Seller;

(c) The penalty to a member who shall fail to pay its bill within the designated

 

- 7 –



--------------------------------------------------------------------------------

pay period (including any extensions), which penalty shall include, but not be
limited to, late payment charges and conditions under which the Seller may
discontinue delivery of the Requirements Service; and

(d) The time and manner of delivery of notices.

6. METER TESTING AND BILLING ADJUSTMENT. The Seller shall test and calibrate, or
cause to be tested and calibrated, meters by comparison with accurate standards
at intervals not greater than the periodic test schedule for the type of meter
in use as set forth in the Code for Electricity Metering ANSI C12–1975, or later
revisions. The Seller shall also make, or cause to be made, special meter tests
at any time the Member requests.

The costs of all tests shall be borne by the Seller; however, if a special meter
test made at the Member’s request shall disclose that the meters are recording
accurately, the Member shall reimburse the Seller for the cost of such test.
Meters registering not more than two percent (2%) above or below normal shall be
deemed accurate. The readings of any meter which shall have been disclosed by
test to be inaccurate shall be corrected for the period the inaccuracy is known,
or for a mutually agreed upon period, or lacking knowledge or agreement, a
period of ninety (90) days from the date of discovery of such inaccuracy or
malfunction in accordance with the percentage of inaccuracy found by such test.
If any meter shall fail to register for any period, the Member and the Seller
shall agree as to the amount of Requirements Service during such period, and the
Seller shall render a bill for that amount.

7. NOTICE OF METER READING OR TEST. Upon request, the Seller shall notify the
Member in advance of the time of any meter reading or test so that the Member’s
representative is present at the meter reading or test. Representatives of
Seller and Seller’s affected power supplier, if any, shall be afforded the
opportunity to be present at all routine or special tests.

8. RIGHT OF ACCESS. Duly authorized representatives of either Party shall be
permitted to enter the premises of the other Party at all reasonable times in
order to carry out the provisions of this Contract.

9. CONTINUITY OF SERVICE. The Parties shall use reasonable diligence to deliver
and receive constant and uninterrupted Requirements Service. If the Requirements
Service shall fail, or be interrupted, or become defective through an act of
God, force majeure, or of the public enemy, or because of accident, labor
troubles, or any other cause beyond the control of the Seller, the Seller shall
not be liable for damages caused by such failure, interruption or defect. In the
event of any interruption of service, the Parties shall use all due diligence to
restore their respective systems to enable the delivery and receipt of the
Requirements Service.

In the event of a power shortage, or an adverse condition or disturbance, the
Seller may, without incurring liability, take such emergency action as, in the
judgment of the Seller, may be necessary. Such emergency action may include, but
not be limited to, reduction or interruption of the supply of electricity to
some Points of Delivery in order to compensate for an emergency condition on the
system of the Seller, or on any other directly or indirectly interconnected
system.

 

- 8 –



--------------------------------------------------------------------------------

10. TERM. This Contract shall become effective only upon approval in writing by
the Administrator of the USDA Rural Development Utilities Program (the “Rural
Utilities Service” and its “Administrator”) and shall remain in effect for a
term of forty-five (45) years from the date of this Contract and thereafter
until terminated by either Party giving to the other not less than three
(3) years written notice of its intention to terminate. Subject to the
provisions of Section 1, service supplied and the obligation of the Member to
pay shall commence upon Seller making service available to Member.

11. TRANSFERS BY THE MEMBER. During the term of this Contract, the Member will
not, without the approval in writing of the Seller and, so long as the Member
remains a borrower of the Rural Utilities Service, the approval in writing of
the Administrator, take or suffer to be taken any steps for corporate
reorganization or dissolution, or to consolidate with or merge into any
corporation, or to sell, lease or transfer (or make any agreement therefor) all
or a substantial portion of its assets, whether now owned or hereafter acquired.
Seller will not unreasonably withhold or condition its consent to any
reorganization, dissolution, consolidation, or merger, or to any sale, lease or
transfer (or any agreement therefor) of assets. Seller will not withhold or
condition its consent except in cases where to do otherwise would result in rate
increases for the other members of the Seller, impair the ability of the Seller
to repay its debt or any other obligations in accordance with their terms, or
adversely affect system performance in a material way. Notwithstanding the
foregoing, the Member may take or suffer to be taken any steps for
reorganization or dissolution or to consolidate with or merge into any
corporation or to sell, lease or transfer (or make any agreement therefor) all
or a substantial portion of its assets, whether now owned or hereafter acquired
without the Seller’s consent, so long as the Member shall pay such portion of
the Seller’s outstanding indebtedness or other obligations as shall be
determined by the Seller and shall otherwise comply with such reasonable terms
and conditions as the Seller may require either (i) to eliminate any adverse
effect that such action seems likely to have on the rates of the other members
of the Seller or (ii) to assure that the Seller’s ability to repay its debt and
other obligations of the Seller in accordance with their terms is not impaired.
For purposes of this Section “substantial portion of its assets” shall mean
assets that have a value of ten percent (10%) or more of the Member’s total
utility plant or assets, that if sold, will have an effect of more than five
percent (5%) on the Member’s power requirements.

12. ASSIGNMENTS. This Contract shall be binding upon and inure to the benefit of
the successors and permitted assigns of the Parties, except that this Contract
may not be assigned by either Party unless (i) prior consent to such assignment
is given in writing by the other Party or (ii) such assignment has been approved
in writing by the Seller and is incident to a merger or consolidation with, or
transfer of all or substantially all of the assets of the transferor to, another
person or entity which shall, as a part of such succession, assume all the
obligations of the transferor under this Contract. Any assignment made without a
consent required hereunder shall be void and of no force or effect as against
the non-consenting Party. Notwithstanding the foregoing, a Party, without the
other Party’s consent, may assign, transfer, mortgage and pledge its interest in
this Contract as security for any obligation secured by an indenture, mortgage
or similar lien on its system assets without limitation on the right of the
secured party to further assign this Contract including, without limitation, the
assignment by the Member to create a security interest for the benefit of the
United States of America, acting through the Administrator

 

- 9 –



--------------------------------------------------------------------------------

and thereafter, the Administrator, without the approval of the Seller, may
(i) cause this Contract to be sold, assigned, transferred or otherwise disposed
of to a third party pursuant to the terms governing such security interest, or
(ii) if the Administrator first acquires this Contract pursuant to 7 U.S.C. §
907, sell, assign, transfer or otherwise dispose of this Contract to a third
party; provided, however, that in either case (a) the Member is in default of
its obligations to the Administrator that are secured by such security interest
and the Administrator has given Seller notice of such default; and (b) the
Administrator has given Seller thirty (30) days’ prior notice of its intention
to sell, assign, transfer or otherwise dispose of this Contract indicating the
identity of the intended third-party assignee or purchaser. No permitted sale,
assignment, transfer or other disposition shall release or discharge the Member
from its obligations under this Contract.

13. REASONABLENESS OF RATES. This Contract was established between the Parties
hereto, taking into account their present and projected needs for Requirements
Service, the costs of the facilities contemplated by this Contract and the
alternatives thereto. The Parties agree that the rates established hereunder are
just and reasonable under the current circumstances and reflect their
determination of what would be just and reasonable under future conditions
reasonably contemplated by them. The rates take into account specific benefits
achieved by the Parties through this Contract and not otherwise available to the
Parties, and reflect the sharing of those benefits without undue discrimination
against any current or future customer of the Seller. The charges to be paid by
the Member to the Seller for Requirements Service provided under this Contract
are intended to be adjusted only pursuant to and in accordance with the rates.

14. AMENDMENTS. This Contract may be amended only by a written instrument
executed by the Seller and the Member; provided, however, that so long as the
Member remains a borrower of the Rural Utilities Service, any such amendment
must be approved in writing by the Administrator.

15. SEVERABILITY. If any part, term, or provision of this Contract is held by a
court of competent jurisdiction to be unenforceable, the validity of the
remaining portions or provisions shall not be affected, and the rights and
obligations of the Parties shall be construed and enforced as if this Contract
did not contain the particular part, term, or provision held to be
unenforceable.

16. GOVERNING LAW. This Contract shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Virginia.

Remainder of this page intentionally left blank.

 

- 10 –



--------------------------------------------------------------------------------

Executed this day and year first mentioned.

 

OLD DOMINION ELECTRIC COOPERATIVE

a Virginia Utility Aggregation Cooperative

By:

 

/s/    Jackson E. Reasor

Its:

  President and Chief Executive Officer

 

ATTEST:

By:

 

/s/    Gregory W. White

Its:

  Secretary/Treasurer

 

A & N ELECTRIC COOPERATIVE

a Virginia Utility Consumer Services Cooperative

By:

 

/s/    Vernon N. Brinkley

Its:

  President

 

ATTEST:

By:

 

/s/    R. Wayne Browning

Its:

  Secretary

 

- 11 –



--------------------------------------------------------------------------------

SCHEDULE 1

TO

SECOND AMENDED AND RESTATED WHOLESALE POWER CONTRACT

BETWEEN

OLD DOMINION ELECTRIC COOPERATIVE

AND

A & N ELECTRIC COOPERATIVE

OWNED GENERATING FACILITIES

It is understood that A&N Electric Cooperative (A&N) had an initial name plate
capacity of 2803 KW of installed generation on Tangier and Smith Island. It is
also understood that A&N has installed additional generation with the total
capability as listed below. It is hereby agreed that A&N Electric Cooperative
may continue to operate and use its generation as listed below for those
purposes A&N deems appropriate.

 

  •  

Two diesel generators located on Tangier Island, each with a nameplate rating of
1200 KW

 

  •  

One diesel generator located on Smith Island with a nameplate rating of 1200 KW

 

  •  

One diesel generator located on Smith Island with a nameplate rating of 500 KW

It is agreed that A&N may install additional generation at its Tangier and Smith
Island facilities. It is agreed that A&N will notify Old Dominion Electric
Cooperative (ODEC) of the hourly amounts of any generation from the existing or
expanded facilities when such generation will have an impact on A&N’s power bill
from ODEC. A&N shall be entitled to reduce its monthly billing peak by the base
generation amount up to 2803 KW of demand. A&N will receive a credit per KW
equal to the avoided demand cost that ODEC incurs for any excess generation
above 2803 KW.

A&N and ODEC may mutually enter into other agreements from time to time as may
be necessary to implement the pricing provisions of this Schedule.

 

- 12 –



--------------------------------------------------------------------------------

EXHIBIT A

TO

SECOND AMENDED AND RESTATED WHOLESALE POWER CONTRACT

BETWEEN

OLD DOMINION ELECTRIC COOPERATIVE

AND

A & N ELECTRIC COOPERATIVE

ANTICIPATED LOADS AND NEED FOR ADDITIONAL POINTS OF DELIVERY

Name of Member:                                             

Date:                                                                   

 

          Voltage
of
Delivery*    Estimated Peak Load from Above Date     

Name

        1 Year Hence    2 Years Hence    3 Years Hence    5 Years Hence   
10 Years Hence I.    Existing Points of Delivery                      1.      
               2.                      3.                      4.               
      5.                      6.                      7.                   II.
   Requested Points of Delivery                      1.                      2.
                     3.                  

 

* Indicate year of change and new voltage if any.

 

- 13 –



--------------------------------------------------------------------------------

EXHIBIT B

TO

SECOND AMENDED AND RESTATED WHOLESALE POWER CONTRACT

BETWEEN

OLD DOMINION ELECTRIC COOPERATIVE

AND

A & N ELECTRIC COOPERATIVE

ELECTRIC SERVICE SPECIFICATIONS

 

Delivery Points

   Initial Delivery Voltage (kV)

Greenbush (Parksley & Onancock)

   69

Belle Haven

   69

Eastville

   69

Hallwood

   69

Perdue

   69

Weirwood

   69

Bayview

   69

Chincoteague

   69

Kellam

   69

Oak Hall

   69

Tasley

   69

Wallops

   69

Wattsville

   69

 

- 14 –



--------------------------------------------------------------------------------

EXHIBIT C

TO

SECOND AMENDED AND RESTATED WHOLESALE POWER CONTRACT

BETWEEN

OLD DOMINION ELECTRIC COOPERATIVE

AND

A & N ELECTRIC COOPERATIVE

SPECIAL EQUIPMENT

 

1. None

 

- 15 –



--------------------------------------------------------------------------------

EXHIBIT D

TO

SECOND AMENDED AND RESTATED WHOLESALE POWER CONTRACT

BETWEEN

OLD DOMINION ELECTRIC COOPERATIVE

AND

A & N ELECTRIC COOPERATIVE

OLD DOMINION ELECTRIC COOPERATIVE FERC FORMULA RATE TARIFF

 

- 16 –